Citation Nr: 1430791	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  12-14 464A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 1970.  He died on May [redacted], 2010.  The appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal is currently under the local jurisdiction of the Des Moines, Iowa RO.   

A hearing on this matter was held before the undersigned Veterans Law Judge on October 25, 2013.

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

At the time of the Veteran's death, he had received compensation for a service-connected disability rated totally disabling effective since October 17, 2007-a period of less than 10 years.



CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is being denied as a matter of law.  As a result, the VCAA does not apply, since no amount of notice or assistance could help the appellant to substantiate the claim.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).


Analysis

VA will pay DIC benefits to the surviving spouse of a veteran if the veteran's death was not the result of his own willful misconduct and if at the time of death the veteran was receiving, or entitled to receive, compensation for service-connected disability that was:  (1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that a veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied:  (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) for the relevant period specified; or (3) at the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified, but was not receiving compensation because:  (a) VA was paying the compensation to the veteran's dependents; (b) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (c) the veteran had not waived retired or retirement pay in order to receive compensation; (d) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (e) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (f) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

At the time of the Veteran's death on May [redacted], 2010, his sole service-connected disability was posttraumatic stress disorder (PTSD), which was evaluated as totally (100 percent) disabling since October 17, 2007.  Prior to that date, the Veteran's PTSD was rated as 30 percent disabling from August 13, 1993 to September 30, 1998, and as 70 percent disabling from September 30, 1998, to October 17, 2007.

Based on the above information, the Veteran was rated as totally disabled due to his single service-connected disability for just under 3 years at the time of his death.  Because this time period was less than 10 years, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i).  

The Veteran's service-connected PTSD was not rated totally disabling since his release from active duty, and he was not a POW.  Thus, those provisions of section 1318 do not apply.  See 38 U.S.C.A. § 1318(b)(2), (3); 38 C.F.R. § 3.22(a)(2)(ii), (iii).  

Additional service department records that existed at the time of a prior VA decision but were not previously considered by VA have not been submitted, and there was no time period when the Veteran was rated as totally disabling but was not receiving compensation.  38 C.F.R. § 3.22(b)(2), (3).

At the October 2013 Board hearing, the appellant implied that the Veteran's symptoms warranted a 100 percent rating during the period of time when he was in receipt of a 70 percent disability rating.  She essentially contends that had the Veteran been rated appropriately, the 10-year requirement for a total disability rating would have been met under section 1318.  

The contention set forth at the hearing is essentially a theory of "hypothetical entitlement."  In a series of cases, the United States Court of Appeals for Veterans Claims (Court) held that a DIC claimant may establish their entitlement to benefits under section 1318 by proceeding on a "hypothetical entitlement" theory.  See Green v. Brown, 10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998).  However, the United States Court of Appeals for the Federal Circuit held that provisions that were added to 38 C.F.R. § 3.22 effectively foreclosed claims based on the hypothetical entitlement theory.  This was so no matter when the DIC claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  In light of the regulations and case law, the appellant's theory that the Veteran would have been hypothetically entitled to a total disability rating for his PTSD at an earlier date is not a viable avenue for substantiating the claim and it must be denied as a matter of law.

As noted previously, an appellant may nevertheless prevail if a veteran filed a claim for disability compensation during his lifetime and the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for CUE committed by VA in a decision on a claim filed during the veteran's lifetime.  See 38 C.F.R. § 3.22(b)(1).  A review of the appellant's submitted statements and hearing testimony does not reveal that she has identified any prior decision in which CUE was committed.  This is so even with a sympathetic reading of the record.  See Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  Although the appellant has made vague statements that the Veteran was not rated appropriately for his PTSD in the years prior to his death, she does not assert that there was CUE of any kind in the rating decisions which assigned disability evaluations for the service-connected PTSD.  As the appellant has not raised the issue of CUE, appellate consideration of this provision is not warranted.  The appellant may, however, exercise her right to file a request for revision based on CUE with the Des Moines, Iowa RO.  


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

According to the Veteran's death certificate, the cause of his death was cerebrovascular accident (CVA).   

A May 2012 VA medical opinion attributed the Veteran's CVA to uncontrolled hypertension.  Service connection for hypertension has not been established; however, the appellant asserts that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  As the May 2012 opinion does not address this theory of causation, a new opinion must be sought.  

There are also outstanding VA and Social Security Administration (SSA) treatment records which must be obtained.  The Board finds it necessary to remand this issue for this development.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete VA treatment records from the Knoxville, Tennessee VA Medical Center (VAMC) dated 1989, and from the Iowa City, Iowa VAMC since 1990.  A search for retired and non-digital records must be undertaken.  

If any records are deemed to be unavailable, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  

If any records are deemed to be unavailable, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the aforementioned development is completed, refer the matter to an appropriate medical professional for an opinion as to the etiology of the CVA which caused the Veteran's death.  The examiner must review the claims file, to include a copy of this remand.  

The examiner must state whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD symptoms, which, according to a March 2008 VA examination, include substance abuse.

If not, the examiner must provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any other symptom of PTSD, to include substance abuse or any disease or injury resulting from substance abuse, caused or substantially contributed to the CVA which caused the Veteran's death.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

